pol si20f-4f s714 yfys 0f -o3 department of the treasury internal revenueservice washington d c date apr contact person id number telephone number of-eed t2 employer_identification_number dear sir or madam this is in rely to the letter submitted on your behalf by your legal_representative concerning the proposed expansion of your convention facilities to include guest quarters to be used by individuals attending your conferences you are exempt under sec_50i c of the internal_revenue_code and are a private_operating_foundation within the meaning of sec_4942 of the code you operate a conference center located outside of a large metropolitan area you plan and support conferences which are aimed to advance the greater public good you do not allow corporate or other commercial organizations to use your facilities conferences are generally cosponsored by other non-profit organizations and foundations recognized federally tax exempt_organization you design the conferences you facilitate as intense affairs typically running over two and a half days and two nights you provide organization local logistics and meals you currently use local motels and other unrelated housing facilities to provide lodging for conference participants these motels often provided special meeting rooms for your conferees to continue their discussions after they left your facility when your facility is not being used as a conference center it often has many drop in visitors because of its unique architecture style you have concluded that travel to and from your center at the end of the conference day has been disruptive and counterproductive to the work of the conference therefore you have proposed to construct you own guest quarters you expect to charge fees for use of these quarters and have indicated that you may borrow the funding needed to construct these quarters n your letter of date you have represented that the guest quarters shail only be used to house conference participants the financial information you have submitted establishes that historically substantially over percent of the distributions you have made in the course of a year are directly connected to the operation of your conference facilities re you have requested the following rulings the operation of the guest house will be substantially related to your exempt purposes under sec_50i c of the code the operation of the guest house will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the construction and operation of the guest house will not adversely affect your status as an exempt charitable and educational_organization pursuant to sec_50i c of the code or as a private_operating_foundation pursuant to sec_4942 the income generated by the guest house will not constitute unrelated_business_income within the meaning of sec_512 of the code and will not be income subject_to tax under sec_611 the proposed activity will not constitute a business_enterprise within the meaning of sec_4943 of the code or subject you to the excise_tax imposed under sec_4943 the guest house will not be debf-financed property within the meaning of sec_514 of the code sec_50l a of the code provides in part for the exemption from federal_income_tax of organizations described in sec_50l c of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual section 50i c -i d of the regulations provides that the term charitable is used in sec_50i c in its generally accepted legal sense it includes relief of the poor and distressed the advancement of religion the advancement of education and lessening the burdens of government sec_1 c -i d of the regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_50i c is a private_foundation and subject_to the excise_taxes of chapter sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such s re organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1 513-i d of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and that it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business to be substantially elated to the purposes for which exemption is granted the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides that a percentage of the gross_income derived from or on account of each debt-financed_property shall be included in the computation under sec_512 of an exempt organization’s unrelated_business_taxable_income sec_514 of the code defines the term debt-financed_property as property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in sec_514 sec_514 of the code excludes from the definition of debt-financed_property any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption sec_514 of the code defines the term acquisition_indebtedness with respect to any debt- financed property as including the unpaid amount the indebtedness incurred by the organization in acquiring or improving such property sec_514 of the code provides that the term acquisition_indebtedness does not include indebtedness the incurrence of which is inherent in the performance or exercise of the purpose or function constituting the basis of the organization’s exemption section b -i b i of the regulations provides that to the extent that the sue of any property is substantially related to the exercise or performance by an organization of its charitable educational or other purpose or function constituting its basis for exemption under sec_501 such property shall not be treated as debt-financed_property see section for principles applicable in determining whether there is a substantial relationship to the exempt_purpose of the organization section b -i b ii of the regulations clarifies the term substantially related by indicating that it requires that percent or more of the use of such property must be devoted to the organizations exempt_purpose sec_4942 of the code defines an operating_foundation as any organization which makes qualifying_distribution directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all or the lesser_of its adjusted_net_income or its minimum_investment_return in addition it must satisfy the requirements of the assets endowment or support_test described in the applicable sections of the regulations sec_4942 defines the term functionally_related_business as meaning a trade_or_business which is not an unrelated_trade_or_business or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the sz g o re organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4j943 c defines the term excess_business_holdings as meaning the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings ‘ sec_4943 of the code provides that the term business_enterprise does not include a functionally_related_business sec_53_4942_a_-2 of the regulations defines a functionally_related_business as a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the charitable educational or similar exempt_purpose of the organization the information you have submitted establishes that the purposes for which you were recognized as exempt are to operate a conference center historically over percent of the expenditures you have incurred have been directed towards the operation of this facility some of your conferences run for several days you now propose to build a quest house for the convenience of the participants at your conferences you have represented that the guest house will enable your conferees to maximize the effective use of their time at the conferences and avoid the travel breaks which currently disrupt the conferences when the participants return to the motel at which they are staying you have also represented that your guest quarters will not be rented out to anyone other than conference participants the submitted information establishes that the operation of the guest house in the manner presented is substantially related to the accomplishment of your exempt sec_501 purposes in that it will enable your conferences to be operated without disruption expenditures incurred in both its construction and operation will be considered qualifying distributions for the active_conduct of the activities constituting your exempt purposes therefore based upon the information you have submitted we have concluded that the operation of the guest house will be substantially related to your exempt purposes under sec_50i c of the code the operation of the guest house will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the construction and operation of the guest house will not adversely affect your status as an exempt charitable and educational_organization pursuant to sec_50i c of the code or as a private_operating_foundation pursuant to sec_4942 the income generated by the guest house will not constitute unrelated_business_income within the meaning of sec_512 of the code and will not be income subject_to tax under sec_514 the proposed activity will not constitute a business_enterprise within the meaning of sec_4943 or subject you to the excise_tax imposed under sec_4943 of the code re the guest house will not be debt-financed_property within the meaning of sec_514 of the code this ruling is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed garlend a carisy garland a carter manager exempt_organizations technical group sec_4
